KRUEGER, Judge.
The conviction is for the theft of an automobile over the value of $50; the punishment assessed is confinement in the state penitentiary for a term of two years.
The appellant entered a plea of guilty to the offense charged in the indictment and waived a jury upon the trial of his case. The record is before us without a statement of facts or bills of exception. The indictment is sufficient to charge the offense, and procedural matters appear to be in due order.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the
Judges of the Court of Criminal Appeals and approved by the Court.